MEMORANDUM **
Guy William Howard appeals pro se the district court’s 28 U.S.C. § 1915(e)(2)(B) dismissal of his complaint alleging that defendant discriminated against him in a hiring decision because of his race and age. We have jurisdiction pursuant to 28 U.S.C. § 1291.
We review de novo dismissals pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), cert. denied, 525 U.S. 1154, 119 S.Ct. 1058, 143 L.Ed.2d 63 (1999). We reverse and remand.
We have repeatedly held that a district court should grant a pro se plaintiff leave to amend even if no request to amend the pleading was made, unless it determines that the pleading could not possibly be cured by the allegation of other facts. Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir.2000). Because the complaint’s defect appears to be curable, we reverse the dismissal and remand to the district court. See id.; see also Eilrich v. Remas, 839 F.2d 630, 633 (9th Cir.1988) (holding that unreviewed administrative findings do not merit preclusive effect where the plaintiff had no opportunity to litigate his discrimination claim).
We need not reach the contention that the district court abused its discretion by denying Howard’s motions for reconsideration.
REVERSED AND REMANDED.

 This disposition is not appropriate for publication and may .not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.